IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF
CARPENTERS PENSION PLAN, et. al

CASE NO.: 3:19-CV-244

Judge Walter H. Rice
Plaintiffs,

VS.
LEIGH’S SERVICES, INC.,

Defendant.

Nee

‘ORDER STIPULATING STAY OF PROCEEDINGS

For the reasons set forth in the Parties’ Joint Motion to Stay the proceedings and for good
cause shown, all dates and deadlines related to this matter, including Defendant’s response to the
Complaint, are stayed until February 2", 2020. By that time, the parties will advise the Court

whether a further stay is necessary.
IT IS SO ORDERED.

November 5 , 2019

Lo Ronee

Walter H. Rice,
United States District Court Judge

 
Prepared by Counsel for Plaintiffs:
Stephen P. Nevius (0092598)
Ledbetter Parisi LLC

5078 Wooster Road, Suite 400
Cincinnati, OH 45226

937-619-0900

937-619-0999 (fax)
snevius@fringebenefitlaw.com
